Title: From George Washington to the Board of War, 14 December 1779
From: Washington, George
To: Board of War


        
          Gentn
          Head Qrs Morris Town Decr 14: 1779
        
        I was last night honoured with your favors of the 8th & 10th & also with Mr Stoddert’s of the 6th & 10th.
        The Virginia Troops having marched, I return the Commissions for the Officers, which the Honble the Board will be pleased to have delivered to Genl Woodford. Those for the Maryland line shall be delivered.
        If the Company lately commanded by Capn Lee—& Captain porter can be annexed to Colo. Proctor’s Regiment without producing discontents—it will be desireable; but as we have had so much uneasiness & distraction on the subject of rank—it is necessary that it should be inquired what operation the measure would have. When this is made—I will communicate the Result.
        My Orders for the march of the Virginia Troops extended only

for their movements as far as Philadelphia. I advised Congress of this in my Letters of the 8 & 10th that they or the Board might arrange matters for their ulterior proceedings—as circumstances would not admit of my doing it—and I doubt not but they have put things in train agreable to their plan. The Order of Congress of the 4th for the march of the Troops being subseqt to their receipt of my Letters of the 18th & 29th Ulto—and in general terms, I did not conceive myself at liberty to retain any of these coming within the discription, contained in your Letter of the 10th and the whole have marched. In my Letter of the 10th & 11 I took the liberty again to submit to Congress the propriety of their determining, by a more particular state then transmitted, what part of the Troops it might not be worth while to send forward and of endeavours being used to reinlist for the War on the terms of a furlough to the 1st of April and the Continental & State bounties those whose services would expire by the last of March—and requested that they would give orders thereon. In these matters I presume they or the Board will direct. If I had been apprised of the determination previous to the marching of the Troops I should have retained such as came within the direction—and endeavoured to have reinlisted them on the terms above mentioned agreable to the suggestions in my Letter of the 10th & 11th—I have communicated such parts of the Board’s Letter as relate to the Waggons to the Quarter Master General—but from the situation of things—I imagine they will order in all points with respect to the arrangements & movements of the detachment. I have the Honor to be with the greatest respect Gentn Yr Most Obedt st.
        
          P.S. I return the Arrangement of the Virginia line—as the alterations proposed in the number of their Commissions cannot be made here on account of their march.
        
      